DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first surface” in line 5.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a first surface.”





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 8-10, 14 is/are rejected under 35 U.S.C. 103 as obvious over Schneberger et al. (US 5736470) (“Schneberger”), in view of Mazurek et al. (US 2001/0051264 A1) (“Mazurek”).
With respect to claim 1, Schneberger discloses an adhesive sheet (abstr.), comprising a porous substrate (col. 2, lines 54-64, col. 3, lines 57-62, col. 4, lines 45-51, Fig. 7), a fabric layer made from a synthetic material (col. 5, lines 34-36, col. 6, lines 9-16), an adhesive layer having a first surface and an opposite second surface (Fig. 7), wherein the adhesive layer is functionalized (col. 5, lines 28-34), the adhesive penetrating though the fabric layer and the porous substrate (col. 4, lines 45-51, Fig. 7), Schneberger is silent with respect to the first and the second surfaces as recited in the claim.
Mazurek discloses an adhesive layer comprising a surface comprising a first surface embossed with first 3D adhesive structures and a second surface embossed with second 3D adhesive structures (0012, 0083, 0094).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the adhesive layer of Schneberger of the adhesive layer of Mazurek, since Mazurek includes 3D adhesive structures that would penetrate the porous substrate and the fabric layer of Schneberger, the adhesive layer of Mazurek of being also a pressure sensitive adhesive layer (abstr.), used to contact substrates (0078), as is the adhesive of Schneberger.
Regarding at least 20% of the first 3D adhesive structures penetrating through the fabric layer and at least 20% of the second 3D adhesive structures penetrating through the porous structure, Schneberger discloses the adhesive is extruded through the pores of the porous substrate and the fabric layer (col. 2, lines 56-59, col. 4, lines 45-51, Fig. 3), thus it would be obvious to a person of ordinary skill in the art that the percentage requirement of the 3D adhesive structures penetrating the fabric layer and the porous substrate is satisfied.
Regarding the adhesive structures melt bonding by penetrating through the fabric layer and the porous substrate, the claim defines the product by how the product is made, thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 1; the references teach the structure.
Regarding claim 2, Schneberger and Mazurek disclose the sheet of claim 1, wherein the adhesive sheet comprises an adhesive layer (0012).  Schneberger discloses a non-stretchable fabric as a porous substrate (col. 6, lines 9-11).
As to claim 8, Schneberger and Mazurek teach the sheet of claim 1.  Schneberger discloses the adhesive sheet having a stretchable function (col. 3, lines 7-10).  Mazurek discloses the sheet comprises styrenic block copolymers such as SBS (0120), thus it would have been obvious to one of ordinary skill in the art that it has a stretchable function.
With respect to claim 9, Schneberger and Mazurek teach the sheet of claim 1.  Schneberger discloses the porous substrate being a fabric (col. 3, lines 11-12).
Regarding claim 10, Schneberger and Mazurek teach the sheet of claim 1.  Schneberger discloses the adhesive sheet having elasticity (col. 3, lines 7-10), and the porous substrate having elasticity – implied in use of the adhesive sheet as bandage or wound dressing (col. 6, lines 38-42).  Mazurek discloses an adhesive sheet comprising an adhesive layer comprising styrenic block copolymers such as SBS (0120), thus, it is inherent that the sheet has elasticity to stretch and recover from stretch.
As to claim 14, Schneberger and Mazurek teach the sheet of claim 1.  Mazurek discloses an adhesive layer comprising styrenic block copolymers (0120).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneberger, in view of Mazurek, and further in view of Marecki et al. (US 4655768) (“Marecki”).
With respect to claim 11, Schneberger and Mazurek teach the sheet of claim 9, but are silent as to the fabric limitations as recited in the claim.  Marecki discloses a bandage comprising fabric formed of polyester or polypropylene (abstr., col. 4, lines 5-14).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fabric of Schneberger of polyester or polypropylene as these fabrics are known in the art of bandages, Schnegerger disclosing use of the adhesive sheet in bandages (col. 6, lines 39-42).  It has been held  to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneberger, in view of Mazurek and Marecki, and further in view of Flanigan et al. (US 8323773 B2) (“Flanigan”).
With respect to claim 12, Schneberger, Mazurek and Marecki teach the sheet of claim 11.  The references are silent with respect to the adhesive sheet further comprising a single layer of 3D embossed film as recited in the claim.  Flanigan discloses an adhesive sheet consisting of a single layer of a three-dimensional embossed film – layer 300 - which serves as a cap layer and a 3D adhesive layer – layer 310 (abstr., col. 8, lines 31-40, Fig. 5C).  The adhesive can be any adhesive, for example synthetic rubbers, copolymers (col. 4, lines 14-33).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the adhesive sheet of Schneberger, Mazurek and Marecki with a cap layer as disclosed in Flanigan to obtain a laminate including channels selected to tailor properties of the adhesive sheet (Flanigan, col. 3, lines 50-67).  Regarding the single layer being functionalized and formed of a thermoplastic elastomer, Flanigan discloses that the single layer – the cap layer can be formed from the same material as the adhesive layer (col. 8, lines 31-37), thus, since Mazurek discloses a thermoplastic elastomer (0120), that requirement is satisfied.
Regarding claim 13, Schneberger, Mazurek and Flanigan teach the sheet of claim 12.  Mazurek discloses thermoplastic elastomer such as styrenic block copolymer, as discussed above with respect to claim 12.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art Schneberger and Mazurek fail to teach or suggest the specific percentage ranges of the second 3D adhesive structures melt bonding by penetrating through the porous substrate as recited in claims 6 and 7.


Response to Arguments
Applicant’s arguments filed on Aug. 1, 2022 have been fully considered.
A further search addressing the recent amendment was conducted and new rejections have been issued, as discussed above.



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783